UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-36863 Cable One, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3060083 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 210 E. Earll Drive, Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) (602) 364-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☑ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Description of Class Shares Outstanding as of November 10 , 2015 Common Stock, par value $0.01 CABLE ONE, INC. AND SUBSIDIARY FORM 10-Q TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 Part II. OTHER INFORMATION 35 Item 1. Legal Proceedings Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 37 Signatures 38 2 PART I: FINANCIAL INFORMATION Item 1. Financial Statements CABLE ONE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value and share data) September 30, 2015 December 31, 2014 (unaudited) Assets Current Assets: Cash and cash equivalents $ 144,506 $ 6,410 Accounts receivable, net 30,405 29,729 Prepaid assets 14,939 12,587 Deferred income taxes 786 1,395 Total current assets 190,636 50,121 Property, plant and equipment, net 606,221 616,230 Intangibles, net 496,815 496,892 Goodwill 85,488 85,488 Other assets 21,998 13,309 Total assets $ 1,401,158 $ 1,262,040 Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ $ 71,419 Deferred revenue 21,859 21,004 Income taxes payable 18,548 3,200 Long-term debt - current portion 3,125 - Total current liabilities 95,623 Long-term debt 546,555 - Accrued compensation and related benefits 23,881 21,606 Other liabilities 35 37 Deferred income taxes 267,500 291,486 Total liabilities 408,752 Commitments and contingencies (see Note 14 ) Stockholders' Equity Common stock ($0.01 par value; 40,000,000 shares authorized; 5,879,925 and 5,843,313 shares issued, and 5,861,490 and 5,843,313 shares outstanding as of September 30, 2015 and December 31, 2014, respectively) 59 58 Additional paid-in capital - Retained earnings 434,009 1,325,919 Additional GHC investment (deficit) - ) Treasury stock, at cost (18,435 and 0 shares held as of September 30, 2015 and December 31, 2014, respectively) ) - Total stockholders' equity 853,288 Total liabilities and stockholders' equity $ 1,401,158 $ 1,262,040 See accompanying notes to unaudited condensed consolidated financial statements. 3 CABLE ONE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OFOPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except per share and share data) Revenues $ 198,215 $ 199,687 $ 603,822 $ 613,344 Costs and Expenses Operating (excluding depreciation and amortization) 75,291 79,436 235,674 248,918 Selling, general and administrative 47,820 49,236 149,508 143,021 Depreciation and amortization 36,108 34,417 107,922 101,998 159,219 163,089 493,104 493,937 Income from operations 38,996 36,598 110,718 119,407 Interest expense ) - ) - Other income 103 75,217 118 75,153 Income before income taxes 31,295 111,815 102,035 194,560 Provision for income taxes 11,883 42,610 39,079 74,143 Net income $ 19,412 $ 69,205 $ 62,956 $ 120,417 Net income per common share: (a) Basic $ 3.31 $ 11.84 $ 10.76 $ 20.61 Diluted $ 3.30 $ 11.84 $ 10.75 $ 20.61 Weighted average common shares outstanding: (a) Basic 5,871,928 5,843,313 5,852,956 5,843,313 Diluted 5,875,588 5,843,313 5,854,176 5,843,313 (a) On July 1, 2015, Graham Holdings Company distributed 5,843,313 shares of Cable One, Inc. common stock to existing holders of Graham Holdings Company common stock. Basic and diluted net income per common share for the three and nine months ended September 30, 2014 are calculated using the number of shares distibuted on July 1, 2015. See accompanying notes to unaudited condensed consolidated financial statements. 4 CABLE ONE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Additional Additional GHC Treasury Total Common Stock Paid-In Retained Investment Stock, Stockholders' (in thousands, except share data) Shares Amount Capital Earnings (Deficit) at cost Equity Balance at December 31, 2014 5,843,313 $ 58 $ - $ 1,325,919 $ ) $ - $ 853,288 Net income - - - 43,544 - - 43,544 Dividends paid to GHC - - - ) - - ) Net transfers to GHC - ) - ) Balance at June 30, 2015, before spin-off 5,843,313 58 - 919,463 ) - 414,037 Reclassification of Additional GHC investment (deficit) in connection with spin-off - - - ) 505,484 - - Net income - - - 19,412 - - 19,412 Stock-based compensation 36,612 1 - - - Forfeiture of restricted stock ) - Repurchase of common stock ) - ) ) Other - Balance at September 30, 2015 5,861,490 $ 59 $ $ 434,009 $ - $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 5 CABLE ONE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net income $ 62,956 $ 120,417 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 107,922 101,998 Equity-based compensation 1,515 (Benefit) provision for deferred income taxes ) 3,496 Net loss (gain) on sales of property, plant and equipment 1,133 ) Net gain on sale of intangible assets - ) Changes in operating assets and liabilities: Accounts receivable, net ) 5,627 Prepaid assets ) ) Accounts payable and accrued liabilities ) Income taxes payable 15,348 - Deferred revenue 855 ) Other assets and other liabilities 305 276 Net cash provided by operating activities 151,957 Cash flows from investing activities: Cash paid for property, plant and equipment ) ) Net proceeds from sales of intangible assets - 97,399 Net proceeds from sales of property, plant and equipment 300 623 Other - ) Net cash used in investing activities ) ) Cash flows from financing activities: Net transfers to GHC ) ) Proceeds from issuance of long-term debt, net of issuance costs 541,114 - Payments of debt issue costs ) - Payments on long-term debt ) - Repurchase of common stock ) - Dividends paid to GHC ) - Cash overdraft ) 16,579 Other - Net cash provided by (used in) financing activities ) Change in cash and cash equivalents 138,096 ) Cash and cash equivalents, beginning of period 6,410 6,238 Cash and cash equivalents, end of period $ 144,506 $ 6,024 Supplemental cash flow disclosures: Cash paid for income taxes $ 4,413 $ 3,555 Non-cash activity: Equipment financed with capital lease $ 305 $ - Capital expenditures in accounts payable $ 4,471 $ 24,321 See accompanying notes to unaudited condensed consolidated financial statements. 6 CABLE ONE, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SEPARATION FROM GRAHAM HOLDINGS COMPANY AND DESCRIPTION OF BUSINESS On July 1, 2015, Cable One, Inc. (“Cable One”) became an independent company traded under the ticker symbol “CABO” on the New York Stock Exchange after completion of its spin-off from Graham Holdings Company (“GHC”). The spin-off was effected through the distribution by GHC of 100% of the outstanding shares of common stock of Cable One to GHC stockholders as of the record date for the distribution (the “spin-off”) in a pro rata dividend. In connection with the spin-off, approximately 5.84 million shares of Cable One’s common stock were issued and outstanding on July 1, 2015 at 12:01 am, based on approximately 0.96 million shares of GHC ClassA Common Stock and 4.88 million shares of GHC Class B Common Stock outstanding as of June 30, 2015 . No preferred stock was issued or outstanding. The financial statements included herein have been retroactively restated, including share and per share amounts, to reflect the effects of the spin-off. Cable One owns and operates cable systems that provide video, data and voice services to residential and commercial subscribers in 19 Midwestern, Western and Southern states of the United States of America. As of September 30, 2015, Cable One provided service to 380,807 video customers, 496,865 data customers and 130,775 voice customers. Unless otherwise stated or the context otherwise indicates, all references in this Quarterly Report to “Cable One,” “us,” “our,” “we” or the “Company” means Cable One, Inc. and its wholly owned subsidiary, Cable One VoIP LLC (the “Subsidiary”). References in this Quarterly Report to “GHC” refer to Graham Holdings Company. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation. The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with: (i) generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information; and (ii) the guidance of Rule 10-01 of Regulation S-X under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), for financial statements required to be filed with the Securities and Exchange Commission (the “SEC”). They reflect the historical Condensed Consolidated Statements of Operations, Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Stockholders’ Equity and Condensed Consolidated Statements of Cash Flows of the Company for the periods presented. As permitted under such rules, certain notes and other financial information normally required by GAAP have been condensed or omitted. Management believes the accompanying Condensed Consolidated Financial Statements reflect all normal and recurring adjustments necessary for a fair statement of the Company’s financial position, results of operations and cash flows as of and for the periods presented herein. These Condensed Consolidated Financial Statements are unaudited and should be read in conjunction with the Company’s audited financial statements and the notes thereto included in our Registration Statement on Form 10 – filed with the SEC on February 27, 2015, as amended. Prior to the spin-off, the accompanying Condensed Consolidated Financial Statements were derived from the condensed consolidated financial statements and accounting records of GHC. These Condensed Consolidated Financial Statements were prepared solely to present the Company’s historical results of operations, financial position and cash flows for the periods prior to the spin-off as it was historically managed. The impact of transactions between the Company and GHC was included in these Condensed Consolidated Financial Statements and was considered to be effectively settled for cash in the Condensed Consolidated Financial Statements at the time the transaction was recorded. The total net effect of the settlement of these intercompany transactions was reflected in the Condensed Consolidated Statements of Cash Flows as a financing activity and in the Condensed Consolidated Balance Sheets as Additional GHC investment (deficit). The Company functioned as part of the larger group of subsidiary companies controlled by GHC prior to the spin-off, and accordingly, GHC provided certain support and overhead functions to the Company. These functions included finance, human resources, legal, information technology, general insurance, risk management and other corporate functions. The costs of such services were allocated to the Company based on the most relevant allocation methods to the service provided. Management believes such allocations were reasonable and were consistently applied; however, they may not have been indicative of the actual expense that would have been incurred had the Company been operating on a stand-alone basis. See Notes 10 and 13 for details on these allocations. 7 Additionally, prior to the spin-off, the Company participated in a centralized approach to cash management and in financing its operations managed by GHC. Cash was transferred to GHC and GHC funded the Company’s operating and investing activities as needed. Accordingly, cash and cash equivalents at GHC were not allocated to the Company in the Condensed Consolidated Financial Statements. Cash transfers to and from GHC’s cash management accounts were included within net transfers to and from GHC in the Condensed Consolidated Statements of Stockholders’ Equity. GHC’s third-party debt, and the related interest expense, were not allocated to the Company for any of the periods presented as the Company was not the legal obligor on the debt and GHC borrowings were not directly attributable to the Company’s business. Prior to the spin-off, certain of the Company’s employees participated in defined benefit pension plans and incentive savings plans sponsored by GHC. For the employees that participated insuch plans, the Company did not record an asset or liability to recognize the funded status of such plans in accordance with GAAP for multiemployer benefit plans. Prior to the spin-off, pension expense was allocated to the Company based on the actual participating employees in such plans and reported within operating and selling, general and administrative expenses in the Condensed Consolidated Statements of Operations. See Note 10 for more information. During the periods presented, the Company’s income taxes have been prepared on a separate return basis as if the Company was a stand-alone entity. Prior to the spin-off, the Company’s operations were historically included in GHC’s consolidated U.S. Federal and state tax returns. The results from being included in the consolidated tax returns were included in Additional GHC investment (deficit). The Company did not maintain taxes payable to/from GHC and was deemed to settle the annual current tax balances immediately with the legal tax-paying entities in respective jurisdictions. These settlements were reflected as net transfer to/from GHC within Additional GHC investment (deficit). The Company’s results of operations for the three and nine months ended September 30, 2015 and 2014 may not be indicative of the Company’s future results. In addition, as the Company did not operate as a stand-alone entity prior to July 1, 2015, the Condensed Consolidated Financial Statements included herein may not necessarily be indicative of the Company’s future performance and may not necessarily reflect what its financial position, results of operations or cash flows would have been had it operated as a stand-alone entity during all of the periods presented. Principles of Consolidation. The accompanying Condensed Consolidated Financial Statements include the accounts of the Company and the Subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates in the Preparation of the Condensed Consolidated Financial Statements. The preparation of the Condensed Consolidated Financial Statements in conformity with GAAP requires management to make estimates and judgments that affect the amounts reported herein. Management bases its estimates and assumptions on historical experience and on various other factors that are believed to be reasonable under the circumstances. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may be affected by changes in those estimates. Recently Adopted and Issued Accounting Pronouncements. In May 2014, the Financial Accounting Standards Board (the “FASB”) issued comprehensive new guidance that supersedes all existing revenue recognition guidance. The new guidance requires revenue to be recognized when the Company transfers promised goods or services to customers in an amount that reflects the consideration to which the Company expects to be entitled in exchange for those goods or services. The new guidance also significantly expands the disclosure requirements for revenue recognition. This guidance, as amended, is effective for interim and fiscal years beginning after December15, 2017. Early adoption is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. The standard permits two implementation approaches, one requiring retrospective application of the new guidance with a restatement of prior years and one requiring prospective application of the new guidance with disclosure of results under the old guidance. The Company is in the process of evaluating the impact of this new guidance on its financial statements and believes such evaluation will extend over several future periods due to the significance of the changes to the Company’s policies and business processes. In August 2014, the FASB issued new guidance that requires management to assess the Company’s ability to continue as a going concern and to provide related disclosures in certain circumstances. This guidance is effective for interim and fiscal years ending after December15, 2016, with early adoption permitted. The Company does not expect this guidance to have an impact on its financial statements. In April 2015, the FASB issued new guidance to simplify the presentation of debt issuance costs. This guidance requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by this guidance. The new guidance should be applied on a full retrospective basis to all periods presented. This guidance is effective for interim and fiscal years beginning after December15, 2015, with early adoption permitted. In accordance with the provisions of the update, the Company plans to continue to amortize debt issuance costs currently carried as a long-term asset and it will evaluate the financial statement impacts upon adoption. 8 In September 2015, the FASB issued new guidance that requires that an acquirer retrospectively adjust provisional amounts reflected in its financial statements arising from a business combination during the measurement period. To simplify the accounting for adjustments made to provisional amounts, the guidance requires that the acquirer reflect adjustments to provisional amounts that are identified during the measurement period in the financial statements for the reporting period in which the adjustment amount is determined. The acquirer is required to also record, in the same period’s financial statements, the effect on earnings of changes in depreciation, amortization, or other income effects, if any, as a result of the change to the provisional amounts, calculated as if the adjustment had been completed at the acquisition date. In addition, an entity is required to present separately on the face of the income statement or disclose in the notes to the financial statements the portion of the amount recorded in current-period earnings by line item that would have been recorded in previous reporting periods if the adjustment to the provisional amounts had been recognized as of the acquisition date. This guidance is effective for fiscal years beginning after December 15, 2016 and interim periods within fiscal years beginning after December 15, 2017. The amendments in this guidance should be applied prospectively to adjustments to provisional amounts that occur after the effective date of this guidance, with earlier application permitted. The Company does not expect this guidance to have an impact on its financial statements unless an acquisition is made. 3. REVENUES The Company’s revenues by product line were as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Residential Video $ 81,209 $ 87,188 $ 254,764 $ 276,751 Data 73,074 66,296 216,610 197,501 Voice 11,950 15,150 37,469 47,266 Business services 22,436 19,479 65,466 56,328 Advertising sales 7,271 8,631 22,164 25,651 Other 2,275 2,943 7,349 9,847 Total revenues $ 198,215 $ 199,687 $ 603,822 $ 613,344 The amount of franchise fees recorded on a gross basis was $3.7 million and $4.0 million for the three months ended September 30, 2015 and 2014, respectively, and $11.9 million and $12.9 million for the nine months ended September 30, 2015 and 2014, respectively. 4. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consisted of the following (in thousands): September 30, December 31, Cable distribution systems $ 1,354,822 $ 1,309,475 Customer premise equipment 280,558 270,785 Other equipment and fixtures 311,752 294,847 Buildings and leasehold improvements 84,829 77,721 Capitalized software 72,555 66,567 Construction in progress 55,835 50,816 Land 9,508 9,470 $ 2,169,859 $ 2,079,681 Less accumulated depreciation ) ) $ 606,221 $ 616,230 Depreciation expense was $36.0 million and $34.4 million for the three months ended September 30, 2015 and 2014, respectively, and $107.8 million and $102.0 million for the nine months ended September 30, 2015 and 2014, respectively. 9 5. GOODWILL AND INTANGIBLE ASSETS The carrying amount of goodwill at September 30, 2015 and December 31, 2014 was $85.5 million. Historically, the Company has not recorded any impairment of goodwill. Intangible assets consisted of the following (in thousands): September 30, 2015 Useful Gross Net Life Carrying Accumulated Carrying Range (years) Amount Amortization Amount Amortized Intangible Assets Cable franchise renewals and access rights 1 - 25 4,122 3,628 494 $ 4,122 $ 3,628 $ 494 Indefinite-Lived Intangible Assets Franchise agreements $ December 31, 2014 Useful Gross Net Life Carrying Accumulated Carrying Range (years) Amount Amortization Amount Amortized Intangible Assets Customer relationships 4 $ 6,526 $ 6,526 $ - Cable franchise renewals and access rights 1 - 25 4,107 3,536 571 $ 10,633 $ 10,062 $ 571 Indefinite-Lived Intangible Assets Franchise agreements $ Amortization of intangible assets was $0.04 million and $0.05 million for the three months ended September 30, 2015 and 2014, respectively, and $0.1 million for each of the nine months ended September 30, 2015 and 2014. Amortization of intangible assets is estimated to be approximately $0.1 million in each of the next five years through 2019 and $0.05 million thereafter. During the quarter ended September 30, 2015, the Company wrote-off the fully amortized customer relationships. 6. LONG-TERM DEBT 5.750% Senior Unsecured NotesDue 2022. On June 17, 2015, the Company issued $450 million aggregate principal amount of 5.750% senior unsecured notes due 2022 (the “Notes”). The Company used the proceeds from the Notes offering to pay a special one-time cash dividend to GHC of $450 million on June 29, 2015 in connection with the spin-off. The Notes have not been, and will not be, registered under the Securities Act of 1933 (as amended, the “Securities Act”), or the securities laws of any state or other jurisdiction and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act and any other applicable securities laws. The Notes were offered in the United States only to persons reasonably believed to be qualified institutional buyers in reliance on the exemption from registration set forth in Rule 144A under the Securities Act and outside the United States to non-U.S. persons in reliance on the exemption from registration set forth in Regulation S under the Securities Act. The Notes were issued pursuant to an indenture (the “Indenture”), dated as of June 17, 2015, among the Company, the Guarantors (as defined below) and the Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”). The Notes mature on June 15, 2022 and bear interest at a rate of 5.750% per year. Interest on the Notes is payable on June 15 and December 15 of each year, beginning on December 15, 2015. The Notes are jointly and severally guaranteed (the “Guarantees”) on a senior unsecured basis by each of the Company’s existing and future domestic subsidiaries that initially guaranteed (the “Guarantors”) the Senior Credit Facilities (as defined below). The Notes are unsecured and senior obligations of the Company. The Guarantees are unsecured and senior obligations of the Guarantors. At the option of the Company, the Notes are redeemable, in whole or in part, at any time prior to June 15, 2018 at a price equal to 100% of the aggregate principal amount of the Notes plus accrued and unpaid interest, if any, to, but excluding, the redemption date plus a “make-whole” premium. The Company may also redeem the Notes, in whole or in part, at any time on or after June 15, 2018 at the redemption prices specified in the Indenture, plus accrued and unpaid interest, if any, to (but excluding) the redemption date. 10 Additionally, at any time prior to June 15, 2018, the Company may redeem up to 35% of the aggregate principal amount of the Notes with the net cash proceeds from certain equity offerings at a price equal to 105.750% of the principal amount of the Notes, plus accrued and unpaid interest, if any, to, but excluding, the redemption date. The Indenture includes certain covenants relating to debt incurrence, liens, restricted payments, assets sales and transactions with affiliates, changes in control and mergers or sales of all or substantially all of the Company’s assets. The Indenture also provides for customary events of default (subject, in certain cases, to customary grace periods), which include nonpayment on the Notes, breach of covenants in the Indenture, payment defaults or acceleration of other indebtedness over a specified threshold, failure to pay certain judgments over a specified threshold and certain events of bankruptcy and insolvency. Generally, if an event of default occurs, the Trustee under the Indenture or holders of at least 25% of the aggregate principal amount of the then outstanding Notes may declare the principal of, and accrued but unpaid interest, if any, on the then outstanding Notes to be due and payable immediately. Senior Credit Facilities Due 2020. On June 30, 2015, the Company entered into a Credit Agreement (the “Credit Agreement”) among the Company, as borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the other agents party thereto. The Credit Agreement provides for a five-year revolving credit facility in an aggregate amount of $200 million (the “Revolving Credit Facility”) and a five-year term loan facility in an aggregate amount of $100 million (the “Term Loan Facility” and, together with the Revolving Credit Facility, the “Senior Credit Facilities”). Concurrently with its entry into the Credit Agreement, the Company borrowed the full amount of the Term Loan Facility (the “Term Loan”). The obligations under the Senior Credit Facilities are obligations of the Company and are guaranteed by the Subsidiary. The obligations under the Senior Credit Facilities are secured, subject to certain exceptions, by substantially all of the assets of the Company and the Subsidiary. Borrowings under the Senior Credit Facilities bear interest, at the Company’s option, at a rate per annum determined by reference to either the London Interbank Offered Rate (“LIBOR”) or an adjusted base rate, in each case plus an applicable interest rate margin. The applicable interest rate margin with respect to LIBOR borrowings is a rate per annum between 1.50% and 2.25% and the applicable interest rate margin with respect to adjusted base rate borrowings is a rate per annum between 0.50% and 1.25%, in each case determined on a quarterly basis by reference to a pricing grid based upon the Company’s total net leverage ratio. As of September 30, 2015, borrowings under the Senior Credit Facilities bear interest at LIBOR plus 1.50% per annum or at the adjusted base rate plus 0.50%. In addition, the Company is required to pay commitment fees on any unused portion of the Revolving Credit Facility at a rate between 0.25% per annum and 0.40% per annum, determined by reference to the pricing grid. As ofSeptember 30, 2015, thecommitment fee accrues at a rate of0.25% per annum. The Senior Credit Facilities may be prepaid at any time without premium. The Term Loan Facility amortizes in equal quarterly installments at a rate of 2.5% per annum in the first year after funding, 5.0% per annum in the second year after funding, 7.5% per annum in the third year after funding, 10.0% per annum in the fourth year after funding and 15.0% per annum in the fifth year after funding, with the outstanding balance of the Term Loan Facility to be paid on the fifth anniversary of funding. Borrowings under the Revolving Credit Facility are subject to the satisfaction of customary conditions, including the accuracy of representations and warranties and the absence of defaults. The Company may, subject to the terms and conditions of the Credit Agreement, obtain additional credit facilities of up to $300 million under the Credit Agreement pursuant to an uncommitted incremental facility. The Credit Agreement contains customary representations, warranties and affirmative and negative covenants, including limitations on indebtedness, liens, restricted payments, prepayments of certain indebtedness, investments, dispositions of assets, restrictions on subsidiary distributions and negative pledge clauses, fundamental changes, transactions with affiliates and amendments to organizational documents. The Credit Agreement also requires the Company to maintain specified ratios of total net leverage and first lien net leverage to consolidated operating cash flow. The Credit Agreement also contains customary events of default, including non-payment of principal, interest, fees or other amounts, material inaccuracy of any representation or warranty, failure to observe or perform any covenant, default in respect of other material debt of the Company and its restricted subsidiaries, bankruptcy or insolvency, the entry against the Company or any of its restricted subsidiaries of a material judgment, the occurrence of certain ERISA events, impairment of the loan documentation and the occurrence of a change of control. 11 As of September 30, 2015, the future maturities of long-term debt were as follows (in thousands): Years Ending December 31: Amount $ 625 3,750 6,250 8,750 12,500 Thereafter 517,805 Total $ 549,680 7. FAIR VALUE MEASUREMENTS The Company’s deferred compensation liabilities were $18.3 million and $19.1 million at September 30, 2015 and December 31, 2014, respectively. These liabilities are included in Accrued compensation and related benefits in the Condensed Consolidated Balance Sheets. These liabilities represent the market value of a participant’s balance in a notional investment account that is comprised primarily of mutual funds, which is based on observable market prices. However, since the deferred compensation obligations are not exchanged in an active market, they are classified as Level 2 in the fair value hierarchy. Realized and unrealized gains (losses) on deferred compensation are included in operating income. The carrying amounts and fair values of the Company’s long-term debt, including current portion, money market and commercial paper investments as of September 30, 2015 were as follows (in thousands): September 30, 2015 Carrying Fair Amount Value Assets: Money market investments $ $ Commercial paper Long-term debt, including current portion Notes $ 450,000 $ 443,250 Term Loan $ 99,375 $ 99,375 The fair value of the Notes was estimated based on market prices in active markets (Level 2). The fair value of the Term Loan was estimated based on discounting the remaining principal and interest payments using current market rates for similar debt (Level 2). Money market investments are included in cash and cash equivalents in the Condensed Consolidated Balance Sheets. The Company’s commercial paper investments with original maturities of 90 days or less are also included in cash and cash equivalents. These investments are primarily held in U.S. Treasury securities and registered money market funds. These investments were valued using a market approach based on the quoted market prices of the commercial paper (Level 1), or inputs that include quoted market prices for investments similar to the money market investments (Level 2). 8. TREASURY STOCK On July 1, 2015, the Company’s board of directors (the “Board”) authorized up to $250 million of share repurchases (subject to a total cap of 600,000 shares of Company common stock). Purchases under the stock repurchase program may be made from time to time on the open market and in privately negotiated transactions. The size and timing of these purchases will be based on a number of factors, including price and business and market conditions. As of September 30, 2015, the Company repurchased 14,203 sharesat an aggregate cost of $5.9 million. 9 . EQUITY-BASED COMPENSATION Through June 30, 2015, certain of the Company’s employees participated in an equity-based incentive compensation plan maintained by GHC for the benefit of certain officers, directors and employees. Equity-based awards issued to employees included non-qualified stock options and restricted stock awards. These compensation costs are recognized within selling, general and administrative expenses. 12 Adoption of Certain Compensation and Benefit Plans. On June 5, 2015, the Board adopted the Cable One, Inc. 2015 Omnibus Incentive Compensation Plan (the “2015 Plan”), which became effective July 1, 2015. The 2015 Plan is designed to promote the interests of the Company and its stockholders by providing the employees and directors of the Company with incentives and rewards to encourage them to continue in the service of the Company and with a proprietary interest in pursuing the long-term growth, profitability and financial success of the Company. Any of the directors, officers and employees of the Company and its affiliates are eligible to be granted one or more of the following types of awards under the 2015 Plan: (1) incentive stock options, (2) non-qualified stock options, (3) restricted stock awards, (4) stock appreciation rights (“SARs”), (5) restricted stock units (“RSUs”), (6) cash-based awards, (7) performance-based awards, (8) dividend equivalent rights and (9) other stock-based awards, including, without limitation, performance stock units and deferred stock units. The 2015 Plan includes the authority to grant awards that are intended to qualify as “qualified performance-based compensation” under Section 162(m) of the Internal Revenue Code of 1986, as amended. Unless the 2015 Plan is sooner terminated by the Board, no awards may be granted under the 2015 Plan after the tenth anniversary of its effective date. The 2015 Plan provides that, subject to certain adjustments for certain corporate events, the maximum number of shares of Company common stock that may be issued under the 2015 Plan is equal to 600,000, and no more than 400,000 shares may be issued pursuant to incentive stock options. Restricted Stock Awards. On July 1, 2015, the Board approved the grant of restricted shares of Company common stockunder the 2015 Plan to employees of the Company whose equity awards issued by GHC were forfeited in connection with the spin-off (the “Replacement Shares”)or who did not receive an equity award from GHC in 2015 in anticipation of the spin-off (the “Staking Shares” and, together with the Replacement Shares, the “Restricted Shares”).The Restricted Shares are subject to service-based vesting conditions, with theReplacement Shares generally scheduled to cliff-vest on December 16, 2016 (with certain exceptions as provided in the applicable award agreement), and theStaking Shares scheduled to cliff-vest on January 2, 2018. The Restricted Shares are also subject to the achievement of certain performance goals as defined in the 2015 Plan, and relate primarily to year over year growth in free cash flow. The Restricted Shares are subject to the terms and conditions of the 2015 Plan and will otherwise be subject to the terms and conditions of the applicable award agreement. The Replacement Shares totaled 9,682 and the Staking Shares totaled 26,930, for a total of 36,612 Restricted Shares. The grant date for each grant was July 8, 2015 and the closing price of Company common stock on that date was $380.50. The total value of the Restricted Shares at grant date was $13.9 million. On August 4, 2015, the Board approved compensation arrangements for its non-employee directors (the “Director Compensation Program”) under the 2015 Plan. The Director Compensation Program provides that each non-employee director is entitled to an annual retainer of $150,000 (the “Base Retainer”), plus an additional annual retainer of $15,000 for each non-employee director who serves as a committee chair or as lead independent director (the “Additional Retainer”). Each such retainer will be provided in the form of RSUs. Such RSUs will generally be granted on the date of the Company’s annual stockholders’ meeting and will vest on the first anniversary of the grant date, subject to the director’s continued service through such vesting date. Settlement of such RSUs will be in the form of one share of the Company’s common stock and will follow vesting, unless the director has previously elected to defer such settlement until his or her separation from service from the Board. Notwithstanding the foregoing, such RSUs will vest, and be settled, upon a change of control of the Company. A total of 3,125 RSUs were granted to non-employee directors in respect of 2015 service on August 4, 2015. The closing price per share of underlying Company common stock was $414.62 on the grant date. The total value of the RSUs at the grant date was approximately $1.3 million. The RSUs are scheduled to vest on the date of the Company’s first annual stockholders’ meeting on or around May 2016, subject to the service-based vesting conditions and settlement dates described above. The Restricted Shares and RSUs are collectively referred to as “restricted stock”, and a summary of the restricted stock is as follows: Weighted Average Grant Date Restricted Fair Value Stock Per Share Unvested as of January 1, 2015 - $ - Granted 39,737 $ 383.18 Unvested as of September 30, 2015 39,737 Compensation expense associated with unvested restricted stock is recognized on a straight-line basis over the vesting period. The expense recognized each period is dependent upon our estimate of the number of shares that will ultimately vest. Stock-based compensation expense for restricted stock was $1.8 million for each of the three and nine months ended September 30, 2015.At September 30, 2015, there was $13.4 million of unrecognized compensation expense related to restricted stock, which is expected to be recognized over a weighted average period of 1.9 years. 13 Stock Appreciation Rights. On August 4, 2015, the Compensation Committee of the Board approved the grant of SARs under the 2015 Plan to certain executives and other employees of the Company, which were granted on September 1, 2015. The SARs are scheduled to vest in four equal ratable installments beginning on the first anniversary of the grant date (generally subject to the holder’s continued employment with the Company through the applicable vesting date). The SARs are subject to the terms and conditions of the 2015 Plan and will otherwise be subject to the terms and conditions of the applicable award agreement. A summary of SAR activity is as follows: Weighted Weighted Weighted Average Stock Average Average Aggregate Remaining Appreciation Exercise Fair Intrinsic Contractual Rights Price Value Value Term (in years) Outstanding as of December 31, 2014 - $ - $ - Granted 135,600 422.31 Cancelled - - - Exercised - - - Outstanding as of September 30, 2015 135,600 $ 422.31 $ 87.22 $ - Vested and exercisable as of September 30, 2015 - $ - $ - $ - - The fair value of the SARs was measured based on the Black-Scholes model. The inputs used in the fair value measurement for 2015 were as follows: Expected volatility % Risk-free interest rate % Expected term (in years) Expected dividend yield % Compensation expense associated with unvested SARs is recognized on a straight-line basis over the vesting period. The expense recognized each period is dependent upon our estimate of the number of shares that will ultimately vest. Stock-based compensation expense for these SARs was $0.2 million for each of the three and nine months ended September 30, 2015.At September 30, 2015, there was $11.6 million of unrecognized compensation expense related to the SARs, which is expected to be recognized over a weighted average period of 2.4 years. The Black-Scholes model used to estimate the fair value of our SARsrequires the input of highly subjective assumptions, including the fair value of the underlying common stock, the expected volatility of the price of our common stock, risk-free interest rates, the expected term of the SAR and the expected dividend yield of our common stock. These estimates involve inherent uncertainties and the application of management’s judgment. If factors change and different assumptions are used, our stock-based compensation expense could be materially different in the future. These assumptions are estimated as follows: • Fair Value of Our Common Stock — Our common stock is valued by reference to the publicly-traded price of our common stock. • Expected Volatility — Prior to the spin-off, we did not have a history of market prices for our common stock and since the spin-off, we do not have what we consider a sufficiently active and readily traded market for our common stock to use historical market prices for our common stock to estimate volatility. Accordingly, we estimate the expected stock price volatility for our common stock by using leverage-adjusted average volatilities of industry peers based on daily price observations over a period equivalent to the expected term of the SAR grants. Industry peers consist of other public companies in the cable, satellite, and integrated telecommunication services industry similar in size, stage of life cycle and financial leverage. We intend to continue to consistently apply this process using the same or similar public companies until a sufficient amount of historical information regarding the volatility of our own common stock share price becomes available. • Risk-Free Interest Rate — The risk-free interest rate assumption is based on observed interest rates appropriate for the expected terms of our awards. The risk-free interest rate assumption is based on the yields of U.S. Treasury securities with maturities similar to the expected term of the SARs for each SAR group. • Expected Term — The expected term represents the period that our stock-based awards are expected to be outstanding. Prior to the spin-off, we did not have stock-based awards specific to Cable One and therefore did not have a history of the period that our stock-based awards are expected to be outstanding. Accordingly, the expected terms of the awards are based on a simplified method which defines the term as the average of the contractual term of the SARs and the weighted-average vesting period for all open tranches. • Expected Dividend Yield — We expect to pay a dividend in the future and, as such, the expected dividend yield rate used in the valuation is 1.45%. In addition to the assumptions used in the Black-Scholes model, the amount of SAR expense we recognize in our Condensed Consolidated Statements of Operations includes an estimate of SAR forfeitures. We estimate our forfeiture rate based on an analysis of our actual forfeitures and will continue to evaluate the appropriateness of the forfeiture rate based on actual forfeiture experience, analysis of employee turnover and other factors. Changes in the estimated forfeiture rate can have a significant impact on our stock-based compensation expense as the cumulative effect of adjusting the rate is recognized in the period the forfeiture estimate is changed. If a revised forfeiture rate is higher than the previously estimated forfeiture rate, an adjustment is made that will result in a decrease to the stock-based compensation expense recognized in the Condensed Consolidated Financial Statements. If a revised forfeiture rate is lower than the previously estimated forfeiture rate, an adjustment is made that will result in an increase to the stock-based compensation expense recognized in our Condensed Consolidated Financial Statements. Compensation Expense . Total equity-based compensation expense recognized was $2.1 million and $0.9 million for the three months ended September 30, 2015 and 2014, respectively, and $6.3 million and $1.9 million for the nine months ended September 30, 2015 and 2014, respectively. The Company recorded a tax benefit of $0.8 million which relates primarily to the vested portion of the SARs and was reflected as adeferred tax asset on the Condensed Consolidated Balance Sheet as of September 30, 2015.Prior to the spin-off, a portion of these charges related to costs allocated to the Company for GHC corporate employees not solely dedicated to the Company. As of September 30, 2015 and 2014, there were 0 and 20,403, respectively, in GHC restricted stock awards outstanding related to the Company’s specific employees. As of September 30, 2015 and 2014, there were approximately 0 and 22,000, respectively, in GHC stock options outstanding related to the Company’s specific employees. These awards and related amounts are not necessarily indicative of awards and amounts that would have been granted if the Company had been an independent, publicly-traded company for the periods presented. Also, in connection with the spin-off, GHC modified the terms of 10,830 restricted stock awards in the second quarter of 2015 affecting 21 Cable One employees. The modification resulted in the acceleration of the vesting period of 6,324 restricted stock awards and the forfeiture of 4,506 restricted stock awards. The Company recorded incremental stock compensation expense, net of forfeitures, during the nine months ended September 30, 2015 amounting to $3.7 million, which is included in selling, general and administrative expenses in the Condensed Consolidated Statements of Operations. 14 10 . POSTEMPLOYMENT BENEFIT PLANS , PRE-SPIN Multiemployer Benefit Plans.
